ORDER
PER CURIAM
On consideration of the certified order from the Superior Court for the Judicial District of Hartford, Connecticut, this court’s September 3, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI § 14(g), it is
ORDERED that Douglas C. Wilson, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of nine months. See In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (re-buttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI § 14(g).